Citation Nr: 0739209	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's bilateral hearing loss was not manifest during 
service, bilateral hearing loss was not manifest within one 
year of separation, and current bilateral hearing loss is not 
attributable to service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral hearing loss.  The Board 
notes that the veteran's original claim was received in April 
2004.  In May 2004, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  Specifically, the RO notified 
the claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the May 2004 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
The VA examination report is thorough and the examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in April 2004.  The 
veteran served on active duty from February 1969 to February 
1971.  During his July 1968 pre-induction examination, the 
veteran checked "No" to "Ear, nose, or throat trouble" and 
"Hearing loss," and he did not note any hearing 
abnormalities.  The medical examiner reported that the 
veteran's ears, generally, were "Normal."  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5

15
LEFT
-10
-10
-5

15

The veteran's service medical records are silent as to any 
complaints, treatment, or diagnoses of any hearing disorder.  
On separation, the veteran again checked "No" for "Ear, 
nose, or throat trouble" and "Hearing loss" on his January 
1971 examination.  Again, the examiner noted that the 
veteran's ears were "Normal," and puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0
 

In support of his claim, he submitted medical reports from 
BJC Medical Center from November 1997 through November 2001.  
These reports document ear problems, including ringing in the 
ears and otitis media.  The veteran first reported decreased 
hearing in a September 1999 private medical records.  In 
these records, in January 2002, the veteran reported 
decreased hearing; the assessment following examination was 
cerumen impaction and otitis media in the left ear.  Hearing 
loss was also noted on a May 2004 VA outpatient report.  

During a July 2004 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
60
60
LEFT
10
10
35
55
55

Average hearing loss was 41 dB in the right ear and 39 dB in 
the left.  The veteran's speech recognition (CNC) score was 
96% in the right ear and 96% in the left.

The veteran was diagnosed with bilateral hearing loss, mild 
to high, and tinnitus.  The veteran denied civilian noise 
exposure, but noted that he was exposed to small arms fire 
during his active service in Vietnam.  It was noted that the 
veteran's separation audiological examination was normal, by 
VA standards, upon separation. As a result, the examiner 
opined that the veteran's history of military noise exposure 
could account for the veteran's tinnitus.  However, the 
examiner stated that the veteran's bilateral hearing loss is 
not as likely as not related to his military service.  

The RO denied the veteran's claim for bilateral hearing loss 
in an October 2004 rating decision because there was no 
evidence in the veteran's service medical records that a 
chronic condition was incurred in or aggravated by service; 
there was no evidence of continuity of treatment for this 
condition since discharge; and it was a VA examiner's opinion 
that the veteran's bilateral hearing loss was not likely due 
to his military service as his hearing was normal upon entry 
and discharge from the military.  That denial was confirmed 
in a May 2005 statement of the case.


III. Law

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system, such as 
sensorineural hearing loss, will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


IV.  Analysis

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, evidence of a current disability does exist.  
By VA standards, the July 2004 VA audiological examination 
revealed a bilateral hearing disability.  However, there is 
no evidence of a hearing loss disability in service.  The 
veteran's separation examination demonstrated normal hearing 
and although the veteran asserts that this test is not 
accurate because the decibel loses were reported to be 
"zero" at the relevant frequencies, the Board finds this 
fact, in and of itself, does not necessarily indicate an 
inaccurate test.  Notably, at the time, no hearing loss was 
found on actual examination, and the veteran specifically 
denied a history of or presently having hearing loss or any 
ear trouble.  Further, the veteran has not submitted medical 
or other supportive evidence to show that a hearing 
disability existed then or within one year of separation from 
service.  In fact, although the veteran apparently reported 
some decreased hearing in 1999, the first diagnosis of a 
bilateral hearing disorder within the veteran's record is at 
the time of the July 2004 VA examination, decades following 
service.  Therefore, there is no showing of continuity of 
symptomatology after service that is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board acknowledges that the veteran, as a combat veteran, 
was likely exposed to acoustic trauma in service.  To the 
extent that the veteran is claiming his hearing loss as a 
result of combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 (West 2002) do not obviate the requirement 
that a veteran must submit medical evidence of a causal 
relationship between his current condition and service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
even assuming combat status, the veteran must provide 
satisfactory evidence of a relationship between his service 
and the disorder on appeal.  He has not done so in this case, 
and there is no competent evidence of record of an 
etiological connection between the veteran's current hearing 
loss disorder and his period of active service.  The July 
2004 VA examiner noted that the veteran's hearing was normal 
on separation, and stated that it was less likely than not 
that the veteran's bilateral hearing disability was a result 
of his active duty.  The record contains no credible evidence 
that shows that the veteran experienced hearing loss in 
service, that he experienced hearing loss within a year of 
separation, or that his current hearing loss is related to 
service.

Although the veteran contends that his current bilateral 
hearing disorder is etiologically related to his period of 
service, the Board observes that it cannot credit the 
veteran's assertions regarding the nature and cause of his 
condition, as the veteran is not shown to possess any 
particular medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  The Board notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Further, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Moreover, the Board observes that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  In this case, the 
first diagnosis of bilateral hearing loss, within the record, 
occurred more than 33 years after the veteran's separation 
from service.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000) (In determining whether a pre-existing condition was 
aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service.)

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing loss.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Accordingly, the Board finds that the currently-diagnosed 
bilateral hearing loss disability is not attributable to 
service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


